      Case 4:21-cv-02867 Document 1 Filed on 09/01/21 in TXSD Page 1 of 4




                        UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF TEXAS – HOUSTON DIVISION

 BENJANITA FISHER                               §
      Plaintiff                                 §
                                                §
 V.                                             §                   C.A. NO. ________________
                                                §
 UNITED STATES OF AMERICA                       §
      Defendant                                 §
                                                §

                PLAINTIFF’S ORIGINAL COMPLAINT FOR DAMAGES
                    UNDER THE FEDERAL TORT CLAIMS ACT

       Benjanita Fisher, Plaintiff, by and through her attorneys, now come before this Court and

complain of the United Stte Postal service and United States of America as follows:

              I. JURISDICTION, VENUE, AND CONDITIONS PRECEDENT

1.     Plaintiff is a resident of Houston, Harris County, TX.

2.     Defendant United States of America may be served with process pursuant to Rule of

Federal Procedure 4(i)(1)(A) by sending the summons and complaint by email to

USATXS.CivilNotice@usdoj.gov and by certified mail to the civil-process clerk to the United

States Attorney for the Southern District of Texas, Civil Process Clerk, Office of the United States

Attorney for the Southern District of Texas, 1000 Louisiana, Suite 2300, Houston, Texas 77002.

Pursuant to Rule 4(i)(1)(B), a copy of the summons and complaint will be sent by certified mail to

the Attorney General of the United States, U.S. Department of Justice, 950 Pennsylvania Avenue,

NW Washington, DC 20530-0001.

3.     The claims herein are brought against the United States pursuant to the Federal Tort Claims

Act (28 U.S.C. §2671, et seq.) and 28 U.S.C. §§1346(b)(1), for money damages as compensation

for loss of property and personal injuries that were caused by the negligent and wrongful acts and

omissions of employees of the United States Postal Service and United States of America while

______________________________________________________________________________
Fisher: Original Complaint                                                                        1
       Case 4:21-cv-02867 Document 1 Filed on 09/01/21 in TXSD Page 2 of 4




acting within the scope of their offices and employment, under circumstances where the United

States, if a private person, would be liable to the Plaintiffs in accordance with the laws of the State

of Texas.

4.      Venue is proper in that all, or a substantial part of the acts and omissions forming the basis

of these claims occurred in the Southern District of Texas, Houston Division.

5.      Plaintiff has fully complied with the provisions of 28 U.S.C. §2675 of the Federal Tort

Claims Act.

6.      This suit has been timely filed, in that Plaintiff timely served notice of her claims on the

United States Postal Service on December 11, 2020, and this claim is filed within six months of

their denial.

                                             II. FACTS

7.      On or about September 26, 2019, Plaintiff was driving her motor vehicle east on the 8500

block of Cowart Street in Houston, Texas. Marquis Buchanan, a driver for the United States Postal

Service was traveling south on the 1400 block of Gellhorn and failed to yield the right of way at

the stop sign, causing a collision with Plaintiff’s vehicle and causing Plaintiff to suffer serious

physical injuries and sustain damages to her vehicle.

                    III. PLAINTIFF’S CLAIMS AGAINST DEFENDANT

8.      Plaintiff incorporates by reference herein all allegations set forth above.

9.      Marquis Buchanan, as a driver on a Texas roadway, had certain duties to Plaintiff.

10.     Marquis Buchanan breached those duties to Plaintiff as follows:

        a.      Failing to keep a proper lookout;
        b.      Failing to apply the brakes in a timely manner to avoid the collision in question;
        c.      Failing to maintain a safe following distance;
        d.      Failing to drive at a safe speed under the circumstances;
        e.      Failing to obey our State's traffic regulations;



______________________________________________________________________________
Fisher: Original Complaint                                                                           2
      Case 4:21-cv-02867 Document 1 Filed on 09/01/21 in TXSD Page 3 of 4




       f.      Failing to pay attention when operating a motor vehicle on our State's public
               highways;
       g.      Failing to control speed; and
       h.      Failing to otherwise act as a person of ordinary prudence would have acted in the
               same or similar circumstances.

11.    These acts proximately caused the motor vehicle collision and the injuries of Plaintiff.

12.    These acts constitute negligence under the laws of the State of Texas.

13.    Because Marquis Buchanan’s negligent acts committed while in the course and scope of

his employment with Defendant. Defendant is liable to Plaintiff for her personal injuries pursuant

to the Federal Tort Claims Act.

                                         IV. DAMAGES

14.    As a result of the negligent conduct of Defendants, Plaintiff suffered and continues to suffer

severe bodily injuries. Plaintiff suffered and/or will suffer past and future medical expenses, past

and future pain and suffering, past and future mental anguish, past and future physical impairment,

and past and future lost wages and earning capacity.

                                            PRAYER

       WHEREFORE, Plaintiff is entitled to damages from Defendants, and prays that judgment

be entered in her favor and against Defendants in the amount of $169,602.45. Plaintiff further is

entitled and does hereby seek recovery of all costs incurred by the Plaintiff in this civil action

pursuant to 28 U.S.C. 1920 and Federal Rule of Procedure 54(d), together with for such further

and additional relief at law or in equity that this Court may deem appropriate or proper.

                                                       Respectfully Submitted,

                                                       THE DUNK LAW FIRM, PLLC

                                                       _______________________________
                                                       Bianca Habib
                                                       Federal ID No.: 3059132
                                                       State Bar No.: 24099835


______________________________________________________________________________
Fisher: Original Complaint                                                                         3
      Case 4:21-cv-02867 Document 1 Filed on 09/01/21 in TXSD Page 4 of 4




                                          717 Franklin St.
                                          Houston, Texas 77002
                                          (713)-223-1435 // (713)-223-1438 (fax)
                                          bhabib@dunklawyers.com




______________________________________________________________________________
Fisher: Original Complaint                                                         4
